The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because the status of parent application no. 15/976,185 should be updated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 34, lines 2-3, “the main portion” lacks a proper antecedent basis.  In claim 36, line 3, “may be” renders the claim vague and indefinite as to whether the “recessed” and “flush” features are positively recited or are optional.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, and 15 of U.S. Patent No. 10,828,179 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present features are set forth in or would have been inherent or immediately obvious from the claim limitations of the patent.
Claims 21 and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 9,603,726 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are found in or would have been inherent or obvious from the claims of the patent.  Regarding claim 35, the textile sleeve having a lesser thickness than that of the seal component (i.e., the unitary body) would have been obvious from patent claims 3 and 4 in order to enhance the stretchability for selective placement over the liner.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Halldorsson, US 2013/0053982 A1.  Figure 5 illustrates a seal component 14 removably secured to a suspension liner (Figures 1 and 4), formed from a polymeric material (paragraph 0060), having seal rings 26 and 28 protruding radially outwardly and extending circumferentially about central axis A-A (paragraphs 0010, 0049+), and defining lower portion 20 and 22 including an open end having a transitional geometry arranged toward the central axis A-A (paragraphs 0046-0048, 0052).  Regarding claims 22-25, the blades 34 may be viewed as ribs [Figures 4-6; paragraphs 0053 (“extend circumferentially”), 0054-0056 (tapering), 0059 (alternatively arranged generally perpendicularly relative to central axis A-A), 0051 (various geometries for the seal rings)].  The further limitations of claims 29-30 are evident (MPEP § 707) from the drawings as well as passages cited above.
Claims 26-28 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Halldorsson, US 2013/0053982 A1, in view of Egilsson et al., US 8,034,120 B2.  Regarding claim 26, Halldorsson seal component 14 apparently lacks a friction reducing region, but such was known in the art at the effective filing date of the present invention, as seen from column 13, lines 5-19, of Egilsson et al., and would have been obvious for seal component 14 so as to ease insertion into and removal from the prosthetic socket and to reduce wear, with further motivation (to combine) provided by Egilsson et al. similarly teaching separate seal element configurations (Figures 37-38; column 10, lines 59-67) and by specific reference to Egilsson et al. in paragraph 0051 of Halldorsson.  Regarding claims 27-28, the friction reducing region taking the form of a fabric (having innate indentations and protrusions extending circumferentially) would likewise have been obvious from the external fabric regions of Egilsson et al. (Figure 45; column 1, lines 28-35; column 5, lines 37-53; column 11, lines 23-28) in order to additionally provide resistance against axial elongation, with silicone having an inherent tackiness (Egilsson et al.: column 10, lines 31-36; column 11, lines 4-8) relative to typical fabrics used in the art.  Regarding claims 38-39, Halldorsson states that the seal rings 26 and 28 “may take any number of configurations”, including those depicted in Egilsson et al. (Halldorsson: paragraph 0051), so seals with obliquely extending upper and lower pitched segments would have been immediately obvious (Egilsson et al.: Figures 17, 19, 41; column 9, lines 1-32; column 11, lines 29-43).
Claims 21, 29, and 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjarnason, US 2005/0267599 A1.  Figures 25-27 illustrate an open-ended unitary tubular body (paragraph 0094) capable of removably securing to a suspension liner (MPEP § 2114), formed from polymeric material (paragraphs 0089, 0096), and having a plurality of seals 126, a lower subset of which is located between an open first end secured to elasticized fabric upper sleeve 120 (paragraph 0096) and an open second end defined by distal portion 124 and having at its bottom edge a transitional geometry toward a central axis.  Regarding claim 31, upper sleeve 120 may have greater flexibility and elasticity in one of the orthogonal directions (paragraph 0096).  Regarding claim 33, the internal surface may or may not be coated with silicone, and the fabric itself is polymeric (paragraph 0096; US 6,592,539: column 2, line 66, et seq.).  Regarding claim 34, the textile sleeve 120 defines a top band 130 in the form of a “sealed edge” (paragraph 0095, last sentence).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion in light of the referenced drawings and passages, with claims 34 and 36 being broadly interpreted in view of the rejections under 35 U.S.C. 112(b) . 
Claim 40 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774